EXHIBIT 99.2 Suite 500 – 200 Burrard Street Vancouver, British Columbia, Canada, V6C 3L6 Telephone: (604) 685-2323 • Fax: (604) 629-5228 NOTICE OF MEETING AND MANAGEMENT INFORMATION CIRCULAR SPECIAL MEETING OF HOLDERS OF COMMON SHARES OF BAJA MINING CORP. APRIL 3, 2012 THE BOARD OF BAJA UNANIMOUSLY RECOMMENDS THAT SHAREHOLDERS VOTE: ●AGAINST MOUNT KELLETT’S RESOLUTION TO REMOVE DIRECTORS GILES BAYNHAM AND GERALD PROSALENDIS; ●AGAINST MOUNT KELLET’S RESOLUTION TO INCREASE THE SIZE OF THE BOARD TO NINE IF SUCH RESOLUTION IS NOT PASSED; ●WITHHOLD THEIR VOTES FROM THE RESOLUTIONS TO ELECT MOUNT KELLETT’S NOMINEES LEHNER AND WAISBERG TO THE BOARD; AND ●FOR THE OPTION PLAN AMENDMENT RESOLUTION. THE FUTURE OF BAJA MINING CORP. AND YOUR INVESTMENT WILL BE DETERMINED BY THE OUTCOME OF THIS VOTE.DO NOT ALLOW MOUNT KELLETT TO ADVANCE ITS HIDDEN AGENDA OF TAKING CONTROL OF BAJA AND YOUR INVESTMENT. YOUR GOLD PROXY MUST BE RECEIVED BY COMPUTERSHARE INVESTOR SERVICES BY 10:00 A.M. (VANCOUVER TIME)/1:00 P.M. (TORONTO TIME) ON MARCH 30, 2012 If you have any questions, or require any assistance in voting your shares, please call Laurel Hill Advisory Group Toll Free in North America at 1-877-304-0211 or Collect at 1-416-304-0211 These securityholder materials are being sent to both registered and non-registered owners of securities. If you are a non-registered owner and have had these materials sent directly to you, your name and address and information about your holdings of securities have been obtained in accordance with the applicable securities regulatory requirements from the intermediary holding on your behalf. YOUR VOTE IS VERY IMPORTANT – SUBMIT ONLY YOUR GOLD PROXY TODAY.FOR ASSISTANCE VOTING YOUR GOLD PROXY, PLEASE CONTACT LAUREL HILL ADVISORY NORTH AMERICAN TOLL FREE 1-877-304-0-416-304-0211. 1 NOTICE OF MEETING Special Meeting of Shareholders of Baja Mining Corp. A Special Meeting (the “Meeting”) of the shareholders of Baja Mining Corp. (“Baja”, the “Company” or “we”) will be held in the Oceanview Suite 4, Pan Pacific Hotel, 999 Canada Place, Vancouver, British Columbia, Canada on Tuesday, the 3rd day of April, 2012 at 10:00 a.m. (Vancouver time). At the Meeting, shareholders will be asked to consider and if deemed advisable, to pass the following resolutions, all of which are proposed by Mount Kellett Master Fund II A LP (“Mount Kellett”): 1. a resolution that directors Giles Baynham and Gerald Prosalendis be removed from Baja’s board of directors (the “Board) (the “Director Removal Resolution”); 2. If the Director Removal Resolution is NOT passed, a resolution to set the number of directors of the Company at nine (the “Board Expansion Resolution”); 3. If either the Director Removal Resolution or the Board Expansion Resolution is passed, a. a resolution electing Mount Kellett nominee Stephen Lehner to the Board (the “Lehner Election Resolution”); b. a resolution electing Mount Kellett nominee Lorie Waisberg to the Board (the “Waisberg Election Resolution”); and 4. a resolution to amend Baja’s stock option plan, as detailed in Exhibit G of the accompanying management information circular (the “Option Plan Amendment Resolution”). Management of the Company is soliciting the enclosed GOLD form of proxy. The accompanying management information circular (the “Information Circular”) provides additional information relating to the matters to be dealt with at the Meeting. Non-registered shareholders who plan to attend the Meeting must follow the instructions set out in the voting instruction form and the Information Circular to ensure that their shares will be voted at the Meeting. THE BOARD OF BAJA UNANIMOUSLY RECOMMENDS THAT SHAREHOLDERS REJECT MOUNT KELLETT’S PROPOSED BOARD CHANGES, AND VOTE AGAINST THE DIRECTOR REMOVAL RESOLUTION, AGAINST THE BOARD EXPANSION RESOLUTION, WITHHOLD THEIR VOTES FROM THE LEHNER ELECTION RESOLUTION AND THE WAISBERG ELECTION RESOLUTION, AND VOTE FOR THE OPTION PLAN AMENDMENT RESOLUTION. Shareholders who are unable to attend the Meeting in person are requested to complete, sign, date and return the enclosed GOLD form of proxy (the “GOLD Proxy”) to the Company’s transfer agent: Computershare Investor Services Inc. Suite 100 University Avenue, 9th Floor Toronto, Ontario, M5J 2Y1 YOUR VOTE IS VERY IMPORTANT – SUBMIT ONLY YOUR GOLD PROXY TODAY.FOR ASSISTANCE VOTING YOUR GOLD PROXY, PLEASE CONTACT LAUREL HILL ADVISORY NORTH AMERICAN TOLL FREE 1-877-304-0-416-304-0211. 2 by 10:00 a.m. (Vancouver time)/1:00 p.m. (Toronto time) on March 30, 2012 so as large a representation as possible may be had at the Meeting. The Chair of the Meeting may waive this cut-off at his discretion without notice.The GOLD Proxy also includes instructions as to how you may vote by telephone or via the internet. The Board has fixed the close of business on February 3, 2012 as the record date for determination of shareholders entitled to notice of the Meeting or any adjournment or adjournments thereof and the right to vote thereat.To be valid, a proxy must be received at the office of Computershare Investor Services of Canada, Suite 100 University Avenue, 9th Floor, Toronto, Ontario, M5J 2Y1 by 10:00 a.m. (Vancouver time)/1:00 p.m. (Toronto time) on March 30, 2012 or in the case of a meeting adjournment, not less than forty-eight (48) hours (excluding Saturdays, Sundays and holidays) before the time set for the meeting to resume. The Chair of the Meeting has the discretion to accept late proxies. DATED at Vancouver, British Columbia, this 3rd day of February, 2012. BY ORDER OF THE BOARD OF DIRECTORS “John Greenslade” John W. Greenslade President, CEO and Director YOUR VOTE IS VERY IMPORTANT – SUBMIT ONLY YOUR GOLD PROXY TODAY.FOR ASSISTANCE VOTING YOUR GOLD PROXY, PLEASE CONTACT LAUREL HILL ADVISORY NORTH AMERICAN TOLL FREE 1-877-304-0-416-304-0211. 3 TABLE OF CONTENTS NOTICE OF MEETING 2 TABLE OF CONTENTS 4 MANAGEMENT INFORMATION CIRCULAR 6 PARTICULARS OF MATTERS TO BE ACTED UPON AT THE MEETING 6 CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING INFORMATION 8 BAJA INFORMATION CIRCULAR - QUESTIONS AND ANSWERS 9 REASON FOR THIS SOLICITATION 16 Background 16 The Danger of Electing Mount Kellett 17 Mount Kellett: Putting Itself Ahead of other Baja Shareholders 18 Mount Kellett: Using Stealth to Accumulate Almost 20% 19 Mount Kellett: Now We Want More Than 30% 19 Baja’s Growing Concern 20 Baja: Explaining its Concerns to Mount Kellett and Considering Mr. Lehner 21 Mount Kellett’s Governance Contradictions 22 Baja’s Good Governance 22 The Evidence of Mount Kellett’s Hypocrisy on Governance 23 Mr. Waisberg’s Independence from Mount Kellett Is Now in Question 25 Mount Kellett’s “Culture of Nepotism” Smokescreen 26 Mount Kellett: Attacking Baja’s Board 28 Baja Makes a Final Attempt to Avoid a Proxy Contest 28 Reasons for the Board’s Recommendations 28 GENERAL VOTING INFORMATION 30 Proxy Solicitation 30 Eligibility for Voting 30 Voting by Proxy – Validity and Discretionary Powers 30 Vote Counting 31 Quorum 31 VOTING INFORMATION 32 Determine What Type of Shareholder You Are 32 Registered Shareholder – Voting Instructions 32 Beneficial (non-registered) Shareholders – Voting Instructions 33 Issued Capital and Principal Holders 34 Communicating with the Board of Baja 35 Interest of Certain Persons or Companies in Matters to be Acted Upon 35 Interest of Informed Persons in Material Transactions 35 CORPORATE GOVERNANCE 36 Board of Directors 36 Board Mandate 36 Independence of Directors 36 Chair of the Board 36 Committees of the Board 37 Position Descriptions 39 Orientation and Continuing Education 39 Ethical Business Conduct 40 YOUR VOTE IS VERY IMPORTANT – SUBMIT ONLY YOUR GOLD PROXY TODAY.FOR ASSISTANCE VOTING YOUR GOLD PROXY, PLEASE CONTACT LAUREL HILL ADVISORY NORTH AMERICAN TOLL FREE 1-877-304-0-416-304-0211. 4 Governance Policies 41 Directors Material Interests 41 Compensation 42 Board Evaluations 42 Management Supervision by the Board 42 BOARD OF DIRECTORS 43 Your Board 43 Director Information 43 Other Public Company Directorships and Committee Appointments 44 Meeting Attendance 45 COMPENSATION OVERVIEW 47 Compensation Philosophy 47 Industry Benchmarking 48 Compensation Objectives 49 Key Elements of Compensation 49 Options Outstanding and Shares Reserved for Issue 56 Balancing Risk and Rewards 56 Compensation Approval Process 59 Compensation Committee 59 Extended Health Benefits 60 Pension Plan 60 EXECUTIVE COMPENSATION 60 Incentive Plan Awards 61 All Other Compensation 63 Performance Graph 64 Termination Arrangements 64 Change of Control Provisions 65 Executive Compensation-Related Fees 65 DIRECTOR COMPENSATION 66 Retainers and Fees 67 Option-based and Share-based Awards 67 Share Ownership Guidelines 68 68 CERTAIN INFORMATION REGARDING THE DISSIDENT NOMINEES 69 EXHIBIT A: THE REQUISITION 70 EXHIBIT B:
